Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED October 31, 2007 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8174 Conolog Corporation (Exact name of registrant as specified in its charter) Delaware 22-1847286 (State or other jurisdiction of organization) (I. R. S. Employer Identification No.) 5 Columbia Road Somerville, NJ 08876 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (908) 722-8081 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirement for the past 90 days . YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequently to the distribution of securities under a plan confirmed by a court. YES NO APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares Outstanding at December 8, Class (Inclusive of Treasury Stock) Common Stock, $0.01 par value INDEX PART I FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of October 31, 2007 (Unaudited) and July 31, 2007 (Audited) Condensed Consolidated Statement of Operations for the three months ended October 31, 2007 and 2006 (Unaudited) Condensed Consolidated Statements of Cash Flows for the three months ended October 31, 2007 and 2006 (Unaudited) Notes to Condensed Consolidated Financial Statements Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND FINANCIAL CONDITION Item 3. CONTROLS AND PROCEDURES PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Item 3. DEFAULTS UPON SENIOR SECURITIES Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Item 5. OTHER INFORMATION Item 6. EXHIBITS SIGNATURES AND CERTIFICATIONS 2 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited) ASSETS October 31, 2007 July 31, 2007 (Unaudited) (Audited) Current Assets: Cash and cash equivalents $ 1,164,345 $ 687,011 Certificate of Deposit 1,024,417 2,037,330 Accounts receivable - net of allowance 81,512 64,768 Prepaid expenses 32,896 2,320 Accounts receivable - other - - Current portion of note receivable 14,864 14,864 Inventory 450,165 538,854 Other current assets 445,136 445,136 Total Current Assets 3,213,335 3,790,283 Property and equipment: Machinery and equipment 1,357,053 1,357,053 Furniture and fixtures 429,765 429,765 Automobiles 34,097 34,097 Computer software 209,380 209,380 Leasehold improvements 30,265 30,265 Total property and equipment 2,060,560 2,060,560 Less: accumulated depreciation (1,933,725 ) (1,927,725 ) Net Property and Equipment 126,835 132,835 Other Assets: Deferred financing fees, net of amortization 673,585 799,770 Note receivable, net of current portion 91,663 94,140 Total Other Assets 765,248 893,910 TOTAL ASSETS $ 4,105,418 $ 4,817,028 The accompanying notes are an integral part of the condensed consolidated financial statements 3 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited) LIABILITIES & STOCKHOLDERS' EQUITY October 31, 2007 July 31, 2007 (Unaudited) (Audited) Current Liabilities: Accounts payable $ 90,526 $ 134,112 Accrued expenses - 27,433 Total Current Liabilities 90,526 161,545 Non-Current Liabilities: Convertible Debenture - net of discount 894,446 1,226,605 Total Liabilities 984,972 1,388,150 Stockholders' Equity Preferred stock, par value $.50; Series A; 4% cumulative; 162,000 shares authorized; 155,000 shares issued and outstanding at October 31, 2007 and July 31, 2007 , respectively 77,500 77,500 Preferred stock, par value $.50; Series B; $.90 cumulative; 2,000,000 shares authorized; 1,197 shares issued and outstanding at October 31, 2007 and July 31, 2007 , respectively. 597 597 Common stock, par value $0.01; 30,000,000 shares authorized; 4,765,664 and 3,875,542 shares issued and outstanding at October 31, 2007 and July 31, 2007 respectively including 220 shares held in treasury. 47,656 38,756 Contributed capital 46,917,720 44,736,087 Accumulated deficit (42,711,293 ) (39,852,328 ) Treasury shares at cost (131,734 ) (131,734 ) Deferred compensation (989,550 ) (1,319,400 ) Prepaid consulting (90,450 ) (120,600.00 ) Total Stockholders Equity 3,120,446 3,428,878 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,105,418 $ 4,817,028 The accompanying notes are an integral part of the condensed consolidated financial statements 4 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended Octrober 31, OPERATING REVENUES Product revenue $ 184,553 $ 127,661 Cost of product revenue Materials and Labor used in production 103,149 65,488 Write down of obsolete inventory parts 100,000 76,802 Total Cost of product revenue 203,149 142,290 Gross Loss (18,596 ) (14,629 ) Selling, general and administrative expenses 872,387 708,189 Loss Before Other Income (Expense) (890,983 ) (722,818 ) OTHER INCOME (EXPENSE) Interest expense (38 ) (27,970 ) Interest income 16,614 40,175 Induced conversion cost (944,362 ) - Write off of discount on converted debt (705,088 ) - Amortization of deferred loan discount (208,923 ) - Amortization of deferred loan cost (126,185 ) - Total Other Income (Expense) (1,967,982 ) 12,205 NET LOSS APPLICABLE TO COMMON SHARES $ (2,858,965 ) $ (710,613 ) NET LOSS PER BASIC AND DILUTED COMMON SHARE $ (0.68 ) $ (0.41 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 4,222,594 1,752,928 The accompanying notes are an integral part of the condensed consolidated financial statements 5 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows For The Three Months Ended October 31, 2007 and 2006 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,858,965 ) $ (710,613 ) Adjustments to reconcile net loss to net cash used in operations: Depreciation 6,000 10,000 Amortization of deferred compensation 329,850 46,125 Amortization of prepaid consulting expense 30,150 - Write off of discount on converted debt 705,088 10,951 Induced conversion cost 944,362 - Amortization of discount on debenture 208,923 27,970 Write down of obsolete inventory 100,000 76,802.00 Changes in assets and liabilities (Increase) decrease in accounts receivable (16,744 ) 85,520 (Increase) in accounts receivable - other - (23,050 ) (Increase) decrease in prepaid expenses (30,576 ) 21,139 (Increase) in inventories (11,310 ) (110,715 ) Deferred loan closings costs 126,185 - Increase (decrease) in accounts payable (43,586 ) 13,481 Decrease in accrued expenses and other liabilities (27,433 ) (60,017 ) Net cash used in operations (538,056 ) (612,407 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of stock and warrants - 208,335 Proceeds from note receivable 2,477 4,955 Net cash provided by financing activities 2,477 213,290 NET DECREASE IN CASH AND CASH EQUIVALENTS (535,579 ) (399,117 ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 1,699,924 2,860,949 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 1,164,345 $ 2,461,832 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: Interest expense $ 38 $ 27,970 Income Taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NONCASH ACTIVITIES: Debt converted to equity $ 1,246,171 $ - Common stock issued for deferred compensation $ - $ 184,500 The accompanying notes are an integral part of the condensed consolidated financial statements 6 Note 1  Unaudited Financial Statements These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Annual Report on Form 10-KSB for the year ended July 31, 2007. Since certain information and footnote disclosures normally included in condensed financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the instructions to Form 10-QSB of Regulation S-B as promulgated by the Securities and Exchange Commission, these condensed consolidated financial statements specifically refer to the footnotes to the condensed consolidated financial statements of the Company as of October 31, 2007. In the opinion of management, these unaudited interim condensed consolidated financial statements reflect all adjustments and disclosures necessary for a fair statement of the financial position and results of operations and cash flows of the Company for the interim periods presented. Such adjustments consisted only of those of a normal recurring nature. Results of operations for the three months ended October 31, 2007 should not necessarily be taken as indicative of the results of operations that may be expected for the fiscal year ending July 31, 2008 Note 2  Conversion of Debt On March 12, 2007 a private placement of an aggregate of $2,825,000, principal amount, of Convertible Debentures was placed with 8 investors. The Convertible Debentures, subject to stockholder approval as required by any applicable Nasdaq rules, the Convertible Debentures are convertible into an aggregate of 1,412,500 shares of the common stock of the Company. The Conversion Price of the Convertible Debentures is $2.00 per share. The investors have also received warrants to purchase an aggregate of 1,412,500 shares of the Companys common stock at an exercise price of $2.88 per share, exercisable beginning at any time on the sooner of September 8, 2007 or the date the Companys stockholders approves the issuance of the Companys common stock issuable on conversion of the Convertible Debentures (if such approval is required by the applicable rules of the Nasdaq) through the fifth anniversary of the issuance. In addition, the selling agent (including certain of its employees and affiliates) was granted a warrant to acquire 282,500 shares of the Companys common stock. The Company received net proceeds of $2,487,500. On September 7, 2007, the Companys Board of Directors voted unanimously to adjust the original conversion price of their outstanding debentures from $2.00 to $1.40. Resulting in the reduction in Notes payable of $ 1,246,171. Note 3 Subsequent Event On November 2, 2007 the Company issued and sold in a private placement (the Private Placement), an aggregate of 953,000 shares of common stock (the Common Shares) at a purchase price of $1.40 per share, and warrants to purchase 476,500 shares of the Companys common stock, which are exercisable for a period of a period commencing six months from November 2, 2007 to five years from November 2, 2007, at an exercise price of $1.66 per share (the Subscriber Warrants). From the sale of the Common Shares, the Company received net proceeds of $1,163,268 after deducting our attorneys' fees, printing fees and other miscellaneous fees related to the Private Placement. 7 ITEM 2  MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED OCTOBER 31, 2007 Product revenues for the three months ended October 31, 2007 totaled $184,553 representing a net increase of 44.5% from the $127,661 reported for the same three-month period last year.
